

Exhibit 10.76


 
LICENSE AGREEMENT
This License Agreement (this “Agreement”) is entered into as of October 31, 2013
(the “Effective Date”), by and between Forbes Education Holdings LLC, a Delaware
limited liability company (“Forbes”), on the one hand, and Bridgepoint
Education, Inc., a Delaware corporation (“Bridgepoint”) and its wholly-owned
subsidiary Ashford University, LLC (“Ashford” and, collectively with
Bridgepoint, “Licensee”), on the other hand. Each of Forbes and Licensee are
referred to herein as a “Party,” and together, the “Parties.”
WHEREAS, Forbes has certain rights to the Licensed Marks and the Licensed
Content in connection with the Licensed Activity (each, as defined herein);
WHEREAS, Licensee owns and operates Ashford University, a postsecondary
educational institution offering programs online and at a campus located in
Clinton, Iowa;
WHEREAS, Licensee wishes to use the Licensed Marks to rebrand its College of
Business and Professional Studies (the “Business School”) as the “Forbes School
of Business at Ashford University”; and
WHEREAS, Licensee wishes to license from Forbes the right to use the Licensed
Marks and certain related domain names in connection with the Licensed Activity,
and Forbes has agreed to license to Licensee Forbes’ rights in the Licensed
Marks and certain related domain names solely for such purposes, subject to
certain restrictions.
NOW, THEREFORE, In consideration of the agreements of the parties set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
Definitions; Interpretation.

1.1Definitions. The capitalized terms used herein but not defined shall take
their respective meanings from Exhibit A hereto (hereby incorporated into this
Agreement by this reference).
1.2Interpretation.
(a)In this Agreement, unless provided otherwise or required by context,
(i) references to articles, sections (or subdivisions of sections), recitals,
preambles, schedules or annexes are to those of this Agreement, (ii) terms
defined in the singular shall include the plural and vice versa, (iii)
references to any Law shall include all rules and regulations promulgated
thereunder and all amendments, modifications, supplements thereto or
restatements or replacements thereof subsequently implemented or enacted,
(iv) references to any Contract shall be deemed to include all appendices,
schedules, attachments, exhibits, annexes or certificates furnished pursuant
thereto and all subsequent amendments, restatements and other modifications
thereof, (v) the words “herein,” “hereby,” “hereof,” and “hereunder” or other
words of similar import refer to this Agreement as a whole, (vi) the words “or”
and “including” shall not be limiting or exclusive, (vii) references to
“dollars” or “$” are to U.S. dollars, (viii) accounting terms which are not
otherwise defined in this Agreement shall have the meanings given to them



--------------------------------------------------------------------------------



under GAAP and (ix) references to days are to calendar days; provided, that any
action otherwise required to be taken on a day that is not a Business Day shall
instead be taken on the next Business Day.
(b)The section headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.
This Agreement has been negotiated and drafted jointly by the parties hereto and
their attorneys, and no rule of construction disfavoring the drafting party
shall apply.
2.Trademark License; Restrictions.
2.1License Grant. Subject to the terms and conditions of this Agreement, Forbes
hereby grants to Licensee a non-transferable, non-sublicensable, exclusive
license, during the Term, to use and display the Licensed Marks, solely in the
Territory (subject to the requirements of Section 7.10) and solely for use in
connection with the Licensed Activity. All rights of Forbes in and to the
Licensed Marks not expressly granted under this Section 2.1 are reserved by
Forbes.
2.2Reservation of Rights. Licensee has not acquired, and shall not acquire, any
right, title or interest in or to the Licensed Marks or any other FORBES Marks
except the limited rights with respect to such Licensed Marks expressly set
forth in this Agreement. Forbes shall not acquire any right, title or interest
in or to the ASHFORD or ASHFORD UNIVERSITY marks, or to any other marks which
are registered or in use by Licensee or its Affiliates. As between Forbes and
Licensee, all use of the Licensed Marks by Licensee anywhere, and all goodwill
associated with such use, shall inure to the benefit of Forbes except that
Licensee reserves all goodwill associated with the ASHFORD and ASHFORD
UNIVERSITY marks as used in conjunction with the Licensed Marks.
2.3Restrictions. During the Term and after any expiration or termination of this
Agreement, the following provisions shall apply:
(a)No Unauthorized Use. Licensee shall not use or display (or authorize the use
or display of) the Licensed Marks in any manner whatsoever other than as
expressly authorized by this Agreement or as otherwise required by applicable
Law in connection with the Licensed Activity.
(b)Confusing Similarity. Neither Party nor its Affiliates shall, directly or
indirectly, attempt to register, own, claim to own or claim any right (other
than the rights granted in this Agreement) or interest in, the other Party’s
Marks, or use or display (other than as authorized in accordance with the terms
and conditions of this Agreement), attempt to register, own, claim to own or
claim any right (other than the rights granted in this Agreement) or interest
in, any service mark, service name, trade name, trademark, domain name, brand,
mark, word, translation, combination, abbreviation, logo, design or other
designation of origin (collectively, “Marks”) confusingly similar to any of the
other Party’s Marks, including any Mark that incorporates, as applicable, the
word “Forbes” or “Ashford” and any variation thereof. Without limiting the
foregoing, each Party agrees that, should it or its Affiliates, directly or
indirectly, ever acquire any ownership, right or interest in or to any such Mark
of the other Party other than the rights granted in this Agreement, during or
after the life of this Agreement, such Party, as



--------------------------------------------------------------------------------



applicable, shall assign and transfer and hereby does assign and transfer to the
other Party, without any additional consideration, all such rights and all
goodwill associated therewith.
(c)No Challenge. Neither Party shall challenge the validity of the other Party’s
Marks or the license thereto granted herein, nor shall Licensee challenge the
Forbes Licensors’ rights in or to, or ownership of, the Licensed Marks or the
enforceability of the Forbes Licensors’ rights therein or assist any third party
in doing the same.
(d)No Tarnishing or Denigration. Licensee shall not, and shall not permit or
allow any Subsidiaries and shall not authorize or cause others, through any act,
omission, right or obligation, to tarnish, disparage, denigrate, degrade or
dilute the Licensed Marks, use or display the Licensed Marks in connection with
any activity that is illicit, immoral, unethical or would constitute or cause
the existence of a violation of Law by Licensee, the Forbes Licensors or any of
their licensees or that would be harmful or damaging to the reputation or
goodwill of the Business School, Licensee, Forbes, the Forbes Licensors or any
of their licensees. Licensee shall, in its use of the Licensed Marks as licensed
herein, maintain the validity and distinctiveness of the Licensed Marks.
(e)No Use with Other Marks. Licensee shall not use, and shall not permit or
allow any Subsidiaries and shall not authorize or cause others to use, through
any act, omission, right or obligation, the Licensed Marks in connection with
any other Mark, including the ASHFORD UNIVERSITY mark, except (i) to identify
the Business School as specifically set forth in Section 7.12 (ii)  to identify
the association between the Business School and Licensee, (iii) to identify the
Business School in copy as “The Forbes School of Business at Ashford
University,” “Ashford University’s Forbes School of Business,” or “Ashford
University Forbes School of Business” or (iv) with the prior written consent of
Forbes with respect to each instance of use (which consent may be granted or
withheld by Forbes in its sole discretion); provided, that once Forbes has
provided written approval of such instance of use, Licensee shall not be
required to obtain approval to make substantially similar uses.
(f)Notice. In connection with the use of the Licensed Marks, Licensee shall,
where and as commercially reasonable, as determined by Forbes in its reasonable
business discretion in consultation with Licensee, (i) mark each use with the
appropriate trademark symbol (e.g., “®” or “™” or “SM”) and (ii) include a
trademark notice in a form reading, “Licensed Mark is used under license” or
substantially equivalent notice. If any Licensed Marks are used multiple times
on or in a particular document, advertisement or other material, the symbol and
notice need only be used in connection with the first prominent use of the
Licensed Mark on or in such document, advertisement or other material.
Notwithstanding the foregoing, Licensee’s failure to mark each use in accordance
with this Section 2.3(f) shall not be a breach of Licensee’s obligations under
this Agreement; provided, that repeated failures to do so or the failure to cure
any such failure shall be deemed a material breach of Licensee’s obligations
under this Agreement.



--------------------------------------------------------------------------------





2.4Application, Registration, Maintenance, Renewal and Enforcement.
(a)Application, Registration, Maintenance and Renewal.
(i)Notwithstanding anything to the contrary in this Agreement, as between Forbes
and Licensee, Forbes (and the other Forbes Licensors) shall retain the exclusive
rights throughout the world to apply for, prosecute, obtain registrations for,
maintain and renew the Licensed Marks. Licensee shall cooperate with the Forbes
Licensors in the preparation and filing of any applications, renewals or other
documentation necessary or useful to protect the Forbes Licensors’ Intellectual
Property rights in the Licensed Marks.
(ii)Licensee may request from Forbes that the Forbes Licensors apply for
registration of Licensed Marks or prosecute applications for, or maintain
registrations of, Licensed Marks that are pending or registered as of the date
hereof. Subject to the procedures and requirements in Section 7.10, Forbes may,
in its sole discretion, cause the applicable Forbes Licensor to apply for such
registration, prosecute such application or maintain such registration (the
“Licensee-Requested Filings”). Licensee shall reimburse Forbes (or, at Forbes’
direction, the applicable Forbes Licensor) for all Expenses, associated with any
Licensee-Requested Filings, including in the jurisdictions set forth in
Exhibit C to this Agreement. In the event that Licensee no longer wishes the
Forbes Licensors to continue prosecuting or maintaining a Licensee-Requested
Filing, Licensee shall give Forbes notice thereof, and the applicable Forbes
Licensor may (but has no obligation to) prosecute or maintain such filing at its
expense.
(b)Notification. Licensee shall notify Forbes promptly of any actual or
threatened infringements or imitations or unauthorized uses of the Licensed
Marks of which Licensee becomes aware.
(c)Enforcement. As between Forbes and Licensee, Forbes shall have the sole right
to bring any action for any past, present or future infringements of the Forbes
Licensors’ Intellectual Property rights in the Licensed Marks, including related
to any domain name infringing upon the Licensed Marks. Licensee shall reasonably
cooperate with Forbes in any efforts by the Forbes Licensors to enforce their
rights in the Licensed Marks or to prosecute third party infringers of the
Licensed Marks. Forbes shall be entitled to retain any and all damages and other
monies awarded or otherwise paid in connection with any such action. Forbes
shall bear all Expenses associated with such action that Forbes initiates. With
respect to any past, present or future infringements of the Forbes Licensors’
Intellectual Property rights in the Licensed Marks, Licensee may make a written
request to Forbes to have an action with respect to such infringement initiated,
and Forbes shall reasonably review and cooperate with any such request. If
Forbes does not institute a trademark action within sixty (60) days of a written
request from Licensee to institute an action based on third party infringement,
and such infringement is likely to materially interfere with the rights granted
to Licensee under this Agreement, then Licensee shall be permitted, with Forbes’
prior written approval (not to be unreasonably withheld) to institute and
prosecute such action in its own name as an exclusive licensee of the specific
rights granted hereunder against such infringer. Licensee shall be permitted to
credit Expenses in such an action to any Royalty Payment due in such period,
including any Minimum Guaranteed Amount, such credit not to exceed $[***] in any
one calendar year, and not to exceed $[***] in total during the Term of this
Agreement. In any




[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------



such action or related proceeding, whether brought by Forbes or Licensee, the
parties shall reasonably cooperate with each other, and each shall bear its own
expenses, except in the case of a joining party, in which case, the party who is
requesting or requiring the other party to join shall reimburse the reasonable
expenses (including reasonable attorneys’ fees) of the joining party. It is
specifically understood and agreed by the Licensee that the limited, provisional
right to bring an action to protect the Forbes Mark, as set forth in this
section, does not grant or transfer to Licensee any ownership or Intellectual
Property rights in or to the Forbes Mark, other than those explicitly granted in
this Agreement. Licensee shall not settle any such action without the prior
written consent of Forbes, which shall not be unreasonably withheld or delayed.
Licensee acknowledges and agrees that Licensee is not entitled to share in any
damages, proceeds or other monetary relief recovered pursuant to such an action
(by settlement, judgment or otherwise) except, in the event Licensee institutes
and prosecutes any litigation or proceeding, it shall be entitled to recover
from the adverse party actual expenses incurred above any [realized credit],
together with its provable damages suffered or attributable to the infringement
on its use of the Forbes Mark under this Agreement.
2.5Domain Names. Forbes shall transfer to Licensee the administrative rights to
the domain names related to the Licensed Marks set forth on Exhibit D hereto.
Forbes shall maintain active registrations of all such domain names, at the sole
expense of Forbes. Upon expiration or termination of this Agreement, Licensee
shall transfer the administrative rights to such domain names back to Forbes.
2.6Website and Conferences. Forbes shall provide the following marketing support
to Licensee:
(a)Website Links. Forbes shall (i) list the Business School as an Affiliate Site
in the footer of its home page, which is accessible from all pages on its
website; and (ii) list the Business School on Forbes conference pages for
conferences for which the Business School is an educational sponsor under
Section 2.6(b) below in the manner in which other sponsors of the same level are
listed.
(b)Forbes Conferences. To the extent that Forbes remains engaged in the business
of producing conferences, Forbes shall identify Ashford as the “Educational
Sponsor” for at least [***] major Forbes conference [***] as selected by Forbes
following its good faith consultation with Licensee. As to any conference where
the Business School is listed as an educational sponsor, Forbes shall use its
best efforts to treat the Business School as a “Partner” level sponsor (i.e.,
second tier sponsor), including all relevant associated marketing and
promotional benefits, including access for at least [***] ([***]) of the
Licensee’s representatives to such conference; provided, however, that Forbes
may provide lesser sponsor status or benefits to the Business School in
connection with such conference to accommodate bona fide sponsorship offers from
unaffiliated third parties who are not direct competitors of Licensee in the
for-profit postsecondary education sector.
2.7Forbes Support of the Business School. Subject to the terms set forth below,
Forbes shall provide the following support to the Business School during this
Agreement:










[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------





(a)Business School Website Channel. Forbes and Licensee shall work together, to
the extent commercially feasible, to create a Business School Channel on the
Forbes website with the goal of creating such Channel within [***] ([***])[***]
of the Effective Date. Such Channel shall be similar in scope to other ‘branded
channels’ that Forbes currently has, but, for the avoidance of doubt, shall not
be used to recruit students for Ashford or the Business School, or for any
purpose prohibited by Education Law.
(b)Business School Speaker Series. Forbes shall work with Licensee to identify
Forbes Contributors to participate in a periodic Business School Speaker’s
Series event. Licensee shall be solely responsible for obtaining the consent of
such Contributors to participate in Speaker’s Series events and for negotiating
satisfactory compensation for such Contributors’' work on such events.
(c)Business School Contributors to Forbes. Forbes shall provide Forbes
Contributor privileges to [***] ([***]) active members of the Licensee’s
faculty/staff, subject to Forbes’ standard process for review and approval of
Contributors. Forbes shall be responsible for contracting with such Contributors
according to standard Forbes practices.
(d)Forbes Participation in Business Plan Competition. Forbes shall identify
[***] VP Level or higher Forbes Staff members to serve as judges in the Business
School’s annual business plan competition during the year and/or an annual
Forbes College of Business at Ashford University annual scholarship. Each such
judge shall receive reimbursement of any out-of-pocket Expenses related to such
work.
(e)Conference Personnel Access. Forbes shall provide [***] ([***]) attendee
passes for Business School or Bridgepoint representatives to [***] additional
Forbes conferences (beyond those for which the Business School is the
Educational Sponsor) to the extent there is space after other paying attendees,
speakers, special guests and sponsors have been accommodated and the attendance
of such representatives is appropriate in light of the criteria for attendance
of such conferences.
(f)Forbes Subscriptions. Licensee shall be entitled to purchase individual six
month subscriptions to Forbes magazine (to include its print and digital
editions) for students, staff, and/or faculty of the Business School at a rate
of $[***] per person.
(g)Conference Content. Forbes will videotape each major session, including panel
discussions, individual speakers and keynotes from each of its major conferences
in accordance with its customary practices with respect to the recording of
conferences, and, if such video is available, will use commercially reasonable
efforts to provide full-length sessions to Ashford for use in higher education
and to procure appropriate media releases from individual speakers appearing in
conference video footage. Subject to the terms of Section 4, Licensee may use
such videos as part of the Licensed Activities; provided, however, that any
modifications of the videos for such use shall be subject to the prior approval
of Forbes and any incremental costs incurred by Forbes in connection with
reviewing, approving and/or monitoring any modifications requested by Licensee
shall be payable by Licensee.






[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------





2.8Educational Laws and Marketing. Forbes acknowledges that as a part of an
institution participating in Title IV Programs, the Business School may only be
marketed within the guidelines set forth within certain Educational Laws.
Notwithstanding anything in this Agreement to the contrary, Forbes will not
undertake any promotional or marketing activity on behalf of the Business School
without the prior consent and/or in consultation with Licensee.
3.
Quality Control.

3.1Licensed Marks Guidelines. Use of the Licensed Marks hereunder shall be in
accordance with all the terms and conditions of this Agreement, including this
Section 3, the provisions of Section 2.3 and the Forbes Licensors’ then-current
trademark guidelines, as may be updated from time to time by the Forbes
Licensors and provided in writing to Licensee. All Licensed Activity shall be of
such quality as will maintain and/or enhance the goodwill, image and reputation
adhering to the Licensed Marks.
3.2Quality of Products and Services. Licensee acknowledges that the Licensed
Marks (and the FORBES Marks) are associated with services of high quality.
Forbes entered into this Agreement based on Licensee’s representations that
Licensee will take such actions as are necessary to preserve such brand image
and quality and acknowledges that Licensee, as presently operated, is a first
class brand of high quality. All Licensed Activity hereunder shall meet, at a
minimum, a level of quality comparable to the quality standards generally
accepted for other first class brands of similarly situated, for-profit
competitors in the education industry. Forbes shall provide prompt written
notice to Licensee of any failure of Licensee to meet the quality requirements
set forth in this Section 3.2 and Licensee shall have thirty (30) days from the
date of such notice to cure such failure or to submit and implement a plan to
cure such failure reasonably acceptable to Forbes. Licensee specifically
acknowledges that appropriate brand positioning is important to the Forbes
Licensors in their management of the Licensed Marks, and that any material,
uncured failure by Licensee to abide by the terms of this Section 3 shall be
deemed a material breach of this Agreement by Licensee, and without limiting the
generality of Section 12.5, may cause irreparable damage to the Forbes
Licensors’ businesses, which also employ marks related to the Licensed Marks.
Notwithstanding the foregoing, an uncured failure to abide by the terms of this
Section 3.2 shall only be considered to be a material breach of this Agreement
if, after consultation with a Mediator it is determined that such failure
represents a material failure by Licensee to comply with the foregoing quality
standards. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall limit Ashford’s ability, in its sole discretion, to develop and
control curriculum and administer programs based upon what is best for its
students and in line with the standards of its accreditor and other regulatory
bodies.
3.3Approval of Uses; Review of Samples. Licensee shall not use any labeling,
advertising, marketing or promotional materials, or other publicly disseminated
materials featuring any Licensed Marks without first obtaining Forbes’ written
approval thereof; provided, however, that once Forbes has provided written
approval of a particular use, Licensee shall not be required to obtain approval
to make substantially similar uses in connection with materials updated in the
ordinary course of business (e.g., for a course guide that has been modified
only to include a current list of courses); provided, further, that (x) if
Forbes does not respond to Licensee’s request for approval of materials within
[***] ([***]) days after receiving such request, and (y) receipt of such request
by Forbes has been confirmed (by email or telephonically) by


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------



Licensee, then such request shall be deemed approved. Subject to the other
restrictions set forth in this Agreement, the logos and banners set forth in
Exhibit E are deemed to have been approved in writing by Forbes as long as
Forbes further approves each intended use of any such logo or banner in
accordance with this Section 3.3. Any requests for such approval under this
Section 3.3 shall be directed to Amy Berretta at Aberretta@forbes.com. From time
to time and upon Forbes’ written request, Licensee shall submit to Forbes a
reasonable number of samples of all materials bearing the Licensed Marks,
including labeling, advertising, marketing and promotional materials, and other
publicly disseminated materials.
3.4Improper Use. If Forbes discovers any use of the Licensed Marks that, in
Forbes’ opinion, is improper or inconsistent with the terms of this Section 3,
and Forbes delivers a writing describing in detail the nature of such use to
Licensee, Licensee shall remedy such use, within [***] ([***]) days of receipt
of such writing, to the reasonable satisfaction of Forbes, by submitting a new
sample, permitting re-inspection or otherwise informing Forbes of the changed or
discontinued use.
3.5Cooperation. Licensee shall reasonably cooperate with Forbes in enabling
Forbes to ascertain that use of the Licensed Marks in connection with the
Licensed Activity meets Forbes’ reasonable quality standards. Such cooperation
shall include promptly providing Forbes with: (a) on Forbes’ request, reasonable
information regarding Licensee’s conduct of the Licensed Activity; and (b)
copies of any written communications from third parties regarding the quality of
the Licensed Activity (e.g., significant consumer, student or regulatory
complaints) that are likely to have a material adverse effect on Bridgepoint,
Ashford, the Business School or the Forbes Licensors’ Marks; provided, however,
that, with respect to written communications from students, Bridgepoint may
redact from such written communications the names of the applicable students and
such other information as necessary to comply with Law.
3.6Inspection. Forbes shall have the right to monitor the quality of the
Licensed Activity offered in connection with the Licensed Marks. In connection
with such right, Licensee shall permit Forbes to enter Licensee’s premises, upon
not less than five (5) business days’ prior written notice, during normal
business hours and in a manner that is not disruptive to the business, for the
purpose of conducting inspections to ascertain the quality of the Licensed
Activity. Licensee shall cooperate fully with Forbes in such inspections by
rendering such assistance and/or making necessary changes to the Licensed Marks
as Forbes may reasonably request.
3.7Approval Not a Warranty. Forbes’ grant of any license or approval of any
Licensed Activity hereunder (including Foreign Activities) shall not be
construed to mean that such Licensed Activity is safe or does not infringe the
Intellectual Property rights of any third party or otherwise conforms to the
requirements of applicable Law.
3.8Third Party Advertising. Licensee will not sell advertising in connection
with the Licensed Activity.










[***] Confidential portions of this document have been redacted and filed
separately with the Commission.





--------------------------------------------------------------------------------





4.Content License.
4.1License Grant. Subject to the terms and conditions of this Agreement, Forbes
hereby grants to Licensee, under the rights Forbes has in the Licensed Content,
a non-transferable, non-sublicensable, non-exclusive license, during the Term,
to use and reproduce Licensed Content, and distribute and publicly display to
faculty, staff and students solely for use in connection with the courses
offered by the Business School, solely in the Territory and solely as part of
course materials (e.g., in classrooms and as part of online courses), for
educational purposes outside of the classroom, or (subject to Forbes’ prior
written approval for each use) in marketing or promotional materials in
connection with the Licensed Activity. All rights of Forbes in and to the
Licensed Content not expressly granted under this Section 4.1 are reserved by
Forbes. Licensed Content made available online or otherwise via the Internet
shall be made available in a secure fashion, with access limited to faculty,
staff and students of the Business School. No derivative works shall be created
from the Licensed Content except with regard to changing cosmetic print (e.g.,
changing font) or changing from print to digital or digital to online (it being
agreed that all such derivative works shall be owned by the applicable Forbes
Licensors); provided, however, that the embedding of otherwise unmodified
Licensed Content, including excerpts of Licensed Content, into Licensee’s course
material or into marketing and promotional material or microsites, shall not be
deemed to be the creation of prohibited derivative work for purposes of this
sentence as long as such Licensed Content is otherwise unmodified and complies
with, and is subject to, the other provisions of this Section 4.
4.2Reservation of Rights. Licensee has not acquired, and shall not acquire, any
right, title or interest in or to the Licensed Content except the limited rights
with respect to such Licensed Content expressly set forth in this Agreement.
4.3Restrictions. During the Term and after any expiration or termination of this
Agreement, the following provisions shall apply:
(a)No Unauthorized Use. Licensee shall not reproduce, distribute or display (or
authorize the reproduction, distribution or display of) the Licensed Content in
any manner whatsoever other than as expressly authorized by this Agreement.
(b)No Challenge. Licensee shall not challenge the Forbes Licensors’ right in or
to, or ownership of, the Licensed Content or the enforceability of the Forbes
Licensors’ rights therein.
(c)Notice. In connection with the use of any Licensed Content, Licensee shall
mark each use of such Licensed Content with the appropriate copyright notice
(e.g., “© 2013 Forbes Media LLC. All rights reserved.” or such other notice as
may be specified by Forbes).
4.4Availability of Licensed Content. In order to utilize Forbes content,
Licensee shall submit a written request to Forbes identifying the specified item
of content (e.g., a single print article or a single thread or entry posted
online during a twenty-four (24) hour period) and specifying the intended use.
Licensee may request Online Content, as well as Print Content or other content,
for use in accordance with the license granted in Section 4.1 above. Within five



--------------------------------------------------------------------------------



(5) Business Days following Licensee’s request, Forbes shall respond to Licensee
by either (i) making such item available to Licensee; (ii) notifying Licensee
that such item requires rights clearance, in which case, Licensee shall inform
Forbes whether Licensee would like Forbes to proceed with such clearance; or
(iii) notifying Licensee that Forbes cannot obtain the right to make such
content available to Licensee or that such content is unavailable due to
possible claims or other issues in connection with such content. Licensee shall
direct requests for use of Licensed Content to Sradlauer@forbes.com, who will
additionally be available to Licensee for consultation regarding Licensed
Content and Licensee’s proposed uses. Licensee shall reimburse Forbes for its
reasonable out-of-pocket expenses in connection with such clearance, even if
Forbes is ultimately unable to obtain such clearance. In no event shall Licensee
request more than twenty-five (25) items of content per calendar month;
provided, however, that Forbes and Licensee shall use reasonable efforts to
jointly plan in advance and coordinate to accommodate any periodic clearance
requests in excess of twenty-five (25) items per calendar month (e.g., during
development of Business School courses) in a manner that does not, in Forbes’
reasonable judgment, unduly burden Forbes’ existing rights clearance operations.
If, in Forbes’ reasonable judgment, certain Licensed Content could potentially
be the subject of an Action, Forbes may provide Licensee with notice identifying
such Licensed Content, in which case, Licensee shall promptly (but in any event,
within twenty four (24) hours) cease reproducing, distributing, displaying or
otherwise making such Licensed Content available. Subject to the foregoing,
Forbes shall use its good faith efforts to ensure that requests to utilize the
Licensed Content are reviewed and processed in a smooth and timely fashion.
4.5Application, Registration, Maintenance, Renewal, Notification and
Enforcement.
(a)Application, Registration, Maintenance and Renewal. Notwithstanding anything
to the contrary in this Agreement, as between Forbes and Licensee, Forbes (and
the other Forbes Licensors) shall retain the exclusive rights throughout the
world to apply for, prosecute, obtain copyright and other applicable
Intellectual Property registrations for, and maintain and renew such
registrations with respect to, the Licensed Content. Licensee shall cooperate
with the Forbes Licensors in the preparation and filing of any applications,
renewals or other documentation necessary or useful to protect the Forbes
Licensors’ Intellectual Property rights in the Licensed Content.
(b)Notification. Licensee shall notify Forbes promptly of any actual, threatened
or potential infringements or unauthorized uses of the Licensed Content of which
Licensee becomes aware.
(c)Enforcement. As between Forbes and Licensee, Forbes shall have the sole
right, but not the obligation, to bring any action for any past, present or
future infringements of the Forbes Licensors’ Intellectual Property rights in
the Licensed Content. Licensee shall reasonably cooperate with Forbes in any
efforts by the Forbes Licensors to enforce their rights in the Licensed Content
or to prosecute third party infringers of the Licensed Content. Forbes shall be
entitled to retain any and all damages and other monies awarded or otherwise
paid in connection with any such action. With respect to any past, present or
future infringements of the Forbes Licensors’ Intellectual Property rights in
the Licensed Content, Licensee may make a



--------------------------------------------------------------------------------



written request to Forbes to initiate an action with respect to such
infringement initiated, and Forbes shall reasonably review and cooperate with
any such request.
4.6Derivative Works.  As to any derivative works created using authorized
License Content, the following rules shall apply during the Term: (i) with
respect to any works that constitute integrated course materials (such as tests
or textbooks) that are comprised in part of authorized Licensed Content and in
part of content created by Licensee or sourced from a third party, Licensee
shall be the owner of such derivative works free and clear of any further right
or lien of Forbes during the Term; and (ii) with respect to any other type of
derivative work that incorporates the Licensed Content, such as a stand-alone
article reproduction or Ashford marketing materials incorporating Forbes
Licensed Content, Licensee shall have the exclusive right to use such derivative
works during the Term. In addition, following termination of this Agreement, and
subject to the phase-out rules set forth in Section 8.3(b), no Party shall
continue to use such derivative works including Licensed Content; provided,
however, that Licensee may remove any Licensed Content from such derivative
works and otherwise continue to use such works.
5.Payments.
5.1Required Payments.
(a)Signing Payment. Bridgepoint shall pay to Forbes an amount equal to the
Signing Payment on the Effective Date in consideration of this Agreement and the
other Transaction Documents.
(b)Royalty Payments.
(i)In consideration for the rights and licenses granted herein, Bridgepoint
shall pay to Forbes an amount equal to the Annual Minimum Guaranteed Amount for
each License Year in four equal quarterly installments. Each quarterly
installment of the Annual Minimum Guaranteed Amount shall be due and payable on
the first Business Day of each quarter of the applicable License Year, with the
first payment due on January 2, 2014.
(ii)In consideration for the rights and licenses granted herein, Bridgepoint
shall pay to Forbes, for each License Year, the Royalty Payment in accordance
with Section 5.1(b)(iii) and subject to the terms thereof.
(iii)Within ninety (90) days after the end of each License Year, Bridgepoint
shall calculate the aggregate accrued Royalties payable to Forbes with respect
to such License Year. Such aggregate accrued Royalties shall be compared to the
Annual Minimum Guaranteed Amount already paid for such License Year. Subject to
Section 5.1(b)(iv), if such aggregate accrued Royalties are less than the Annual
Minimum Guaranteed Amount due for the License Year, no Royalty Payment in
addition to the Annual Minimum Guaranteed Amount shall then be payable. Subject
to Section 5.1(b)(iv), if such aggregate accrued Royalties exceed the Annual
Minimum Guaranteed Amount paid for the License Year, Bridgepoint shall pay to
Forbes an amount equal to the difference between (x) such aggregate accrued
Royalties minus (y) the Annual Minimum Guaranteed Amount already paid for such
License Year (such



--------------------------------------------------------------------------------



difference, the “Royalty Payment”), no later than ninety (90) days after the end
of such License Year. The foregoing provisions shall apply separately to each
License Year.
(iv)Notwithstanding Section 5.1(b)(iii), in no event shall the amount of the
Royalty Payment payable with respect to any License Year during the Initial Term
be less than the Royalty Payment payable with respect to the preceding License
Year (giving effect, in each case, to the Annual Minimum Guaranteed Amount)
unless Revenue has declined during [***] License Years.
5.2Payment Terms.
(a)Late Payments. Any sums not paid when due shall automatically accrue interest
from the date when due until actually paid at a per annum interest rate equal to
the U.S. prime rate as quoted by The Wall Street Journal on the date payment was
due plus five percent (5%).
(b)Currency. All payments made by Bridgepoint under this Agreement shall be made
in U.S. dollars, and such payments shall be made by check or wire transfer to
one or more bank accounts to be designated in writing by Forbes; provided, that
Bridgepoint shall pay the Signing Payment by wire transfer in same-day funds to
one or more bank accounts to be designated in writing by Forbes. With respect to
the determination or valuation of any amounts not denominated in U.S. dollars,
such amounts shall be converted into U.S. dollars by using the exchange rate
quoted by The Wall Street Journal on the last day of the applicable fiscal
quarter.
(c)Taxes. As between Forbes and Licensee, Licensee shall be responsible for all
Taxes payable in connection herewith except for Taxes based upon the net income
or capital gains of Forbes. Payments by Bridgepoint to Forbes pursuant to
Section 5.1 shall be made without deduction or withholding by Bridgepoint,
except to the extent required by Law. If any such deduction or withholding is
required, Bridgepoint shall provide to Forbes, at Forbes’ request, a copy of
documentary evidence of the payment to applicable Governmental Authorities of
the deducted or withheld amount.
6.Representations and Warranties.
6.1Bridgepoint and Ashford Representations. Except as set forth in the
correspondingly numbered section or subsection of the Schedules, each of
Bridgepoint and Ashford jointly and severally represent and warrant to Forbes
that:
(a)Organization; Standing. Each of Bridgepoint and Ashford is an entity duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has full company power and authority to own,
operate and lease its properties, as applicable, and carry on its business as
currently conducted. Each of Bridgepoint and Ashford is duly licensed or
qualified to do business and, if applicable, is in good standing in each
jurisdiction in which such licensing or qualification is necessary, except where
a failure to be licensed or qualified or in good standing could not reasonably
be expected to have a Material Adverse Effect on either Bridgepoint or Ashford
or impair the ability of either Bridgepoint or Ashford to fulfill its
obligations hereunder.








[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------





(b)Authorization; Enforceability. Each of Bridgepoint and Ashford has all legal
right, power, authority and capacity to execute and deliver and perform the
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder. The execution, delivery and performance by each of
Bridgepoint and Ashford of the Transaction Documents to which it is a party have
been duly and validly authorized and approved. Each Transaction Document to
which either Bridgepoint or Ashford is a party, when duly executed and delivered
by the parties thereto, will be the legal, valid and binding obligation of
Bridgepoint or Ashford, as applicable, enforceable in accordance with its terms.
(c)Defaults; Consents. The execution, delivery and performance of the
Transaction Documents to which Bridgepoint or Ashford is a party and the
consummation of the Transactions by each of Bridgepoint and Ashford does not and
will not require any Required Approvals or constitute a Default under (i) any
Law applicable to Bridgepoint, Ashford or the Business School, (ii) any of
Bridgepoint or Ashford’s Organizational Documents or any resolutions adopted by
either Bridgepoint or Ashford’s Board, or (iii) any of Bridgepoint or Ashford’s
Contracts or Permits. Except as set forth on Exhibit F, there are no Required
Approvals in connection with the Transactions. Notwithstanding the foregoing, in
the event that a change of Law results in any additional Required Approval in
connection with the Transactions, Forbes shall cooperate with Licensee to
address such change of Law, and Licensee agrees to pay Forbes its reasonable out
of pocket Expenses associated with any such cooperation.
(d)Absence of Certain Changes. Since the date of Bridgepoint’s most recent
Annual Report on Form 10-K, filed on March 12, 2013 (the “10-K Date”), the
business of each of Bridgepoint and Ashford, including the operation of Ashford
University and the Business School, has been conducted only in the Ordinary
Course, in compliance with all applicable Law and there has not been any action,
omission, change, effect, event or condition that has had, or would reasonably
be expected to have, a Material Adverse Effect on Bridgepoint, Ashford or the
Business School.
(e)Regulatory Matters.
Except as disclosed in Bridgepoint’s public filings or in the follow-up letter
dated October 17, 2013 sent by Bridgepoint to Forbes prior to the Effective
Date:
(i)Bridgepoint and Ashford have complied in all material respects with all
material Educational Laws.
(ii)Bridgepoint and Ashford currently hold all material Educational Approvals.
(iii)There are no proceedings pending to revoke, withdraw, suspend, limit,
condition or restrict any Educational Approval of Bridgepoint or Ashford and, to
the Knowledge of Bridgepoint and Ashford, there are no facts, circumstances or
omissions concerning Bridgepoint or Ashford that could reasonably be expected to
result in such a proceeding.
(iv)Ashford is not on probation, monitoring, reporting, notice or warning status
with any Educational Agency and is not subject to any show cause or adverse



--------------------------------------------------------------------------------



action by any Educational Agency, and, to the Knowledge of Licensees, there are
no facts, circumstances or omissions concerning Bridgepoint or Ashford that
could reasonably be expected to result in such a proceeding.
(v)No non-routine review, audit, site visit, or investigation by any
Governmental Authority or Educational Agency is being conducted at or in
connection with Ashford, except that Ashford anticipates a visit from the Bureau
of Private Postsecondary Education (BPPE) in connection with Ashford’s licensure
by the BPPE and transition to WASC accreditation.
(f)Litigation. Since the 10-K Date, and except as disclosed in that most recent
10-K and in follow up letters between Forbes and Licensee preceding the
Effective Date, to the actual knowledge of Bridgepoint and Ashford, there has
been no Action pending or threatened (i) involving or affecting any of
Bridgepoint, Ashford or the Business School or any of their businesses or assets
seeking damages in excess of $2,000,000 and which are not ordinary course
employment matters and/or routine vendor disputes, (ii) that relates to the
Transactions or the validity of the Transaction Documents or (iii) which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect on any of Bridgepoint, Ashford or the Business School, or would otherwise
reasonably be expected to cause any of the representations or warranties made by
Bridgepoint or Ashford in this Agreement to be or become inaccurate, incomplete
or breached (each, a “Specified Action”). To the actual knowledge of Bridgepoint
and Ashford, no fact or circumstance exists that could validly give rise to a
Specified Action. There are no outstanding or unsatisfied Orders against or
affecting Licensee, the Business School or any of their businesses, properties
or assets.
6.2Forbes Representations. Except as set forth on the correspondingly numbered
section or subsection of the Schedules, Forbes hereby represents and warrants to
Licensee that:
(a)Organization; Standing. Forbes is an entity duly organized, validly existing
and in good standing under the Laws of the state of its jurisdiction of
organization and has full power and authority to own, operate and lease its
properties, as applicable, and carry on its business as currently conducted.
(b)Authorization; Enforceability. Forbes has all legal right, power, authority
and capacity to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by Forbes of this Agreement
and the other Transaction Documents to which it is a party have been duly and
validly authorized and approved. This Agreement and each of the other
Transaction Documents to which it is a party have been duly executed and
delivered by Forbes and, when duly executed and delivered by the parties
thereto, will be the legal, valid and binding obligation of Forbes, enforceable
in accordance with their terms.
(c)Defaults; Consents. The execution, delivery and performance of the
Transaction Documents to which Forbes is a party, the consummation of the
Transactions by Forbes, and the anticipated use of the Licensed Marks by
Licensee do not and will not constitute



--------------------------------------------------------------------------------



a Default under (i) any Law applicable to Forbes, (ii) any of Forbes’
Organizational Documents or any resolutions adopted by Forbes’ Board, or (iii)
any of Forbes’ Contracts or Permits.
(d)Termination of Prior Agreements. All prior license agreements and/or joint
venture agreements between and among any of the following parties concerning the
Licensed Marks and/or Licensed Content have been terminated prior to or
contemporaneously with this Agreement: Forbes, Forbes Licensors, FBS Education,
LLC, SignificantPsychology, LLC, FBS SigPsy, LLC and SigPsy Holdings, LLC.
(e)Extent of Rights. Forbes owns or has other rights to all of the Intellectual
Property rights necessary to grant to Licensee the rights granted in this
Agreement. Forbes has identified for Licensee on Exhibit B all Forbes Marks
owned or controlled by Forbes, or any Forbes Licensor, Affiliate or Subsidiary,
related to higher education. To the actual knowledge of Forbes, Forbes has the
exclusive right to use the FORBES BUSINESS SCHOOL mark in the United States and
there are no limitations on its rights to use the other Licensed Marks in the
United States in the manner in which the licensed rights are granted hereunder.
Forbes is not aware of any reason specific to the Licensed Marks why it could
not extend use of such Licensed Marks to any other country in the world. No
Forbes Affiliate, Forbes Subsidiary, or Forbes Licensor has any right to use the
Licensed Marks in connection with higher education anywhere in the world in such
a way as to frustrate or limit the rights granted by Forbes to Licensee in this
Agreement. Forbes covenants that it will not license any FORBES Mark to any
third party or directly use any such mark in connection with higher education
services in such a way as to frustrate or limit the rights granted by Forbes to
Licensee under this Agreement, during the Term of this Agreement and during any
restricted period under Section 8.3(d) (it being agreed that sponsorship of a
conference or other event by a third party that conducts activities in
connection with higher education and/or use by such third party of any FORBES
Mark in promotion thereof shall not be deemed the grant of a license by Forbes).
(f)No Unauthorized Use. To the actual knowledge of Forbes, as of the date
hereof, there is no material unauthorized use, infringement or misappropriation
of the Licensed Marks in the field of higher education in the United States.
(g)No Infringement. To the actual knowledge of Forbes, the Licensed Marks do not
infringe upon, misappropriate or violate any Intellectual Property right of any
other party in the field of higher education in the United States.
(h)No Pending Litigation. To the actual knowledge of Forbes, (i) there is no
Action pending or threatened against Forbes or any third party (including,
without limitation, arising out of Forbes’ prior license agreements and/or joint
venture agreement with FBS Education, LLC, SignificantPsychology, LLC, FBS
SigPsy, LLC, or SigPsy Holdings, LLC), involving or relating to the Licensed
Marks that has or would reasonably be expected to have a Material Adverse Effect
on Licensee’s ability to use the Licensed Marks for the Licensed Activity
anywhere in the world, (ii) there is no Action pending or threatened against
Forbes, any Forbes Licensor, any Forbes Affiliate or any Forbes Subsidiary that
could have a Material Adverse Effect upon the positive reputation of the FORBES
Marks, and (iii) there is no Action pending or threatened against Forbes or any
of its officers, directors or shareholders which, if successfully pursued
against Forbes or such officers, directors or shareholders, would prevent



--------------------------------------------------------------------------------



Forbes from performing its obligations under this Agreement, or would cause any
of the representations or warranties made by Forbes in this Agreement to be or
become inaccurate, incomplete or breached.
(i)No Encumbrances. The Licensed Marks are free and clear of any encumbrance
that has or would reasonably be expected to have a Material Adverse Effect on
Licensee’s ability to use the Licensed Marks for the Licensed Activity.
(j)Excluded List. Forbes represents and warrants that neither it nor its
principals is presently debarred, suspended, proposed for debarment, declared
ineligible or voluntarily excluded from participating in the Agreement by any
federal department or agency.
(k)Federal Funds. Forbes certifies that neither it nor its officers or employees
have been convicted of, or pled nolo contendere or guilty to, a crime involving
the acquisition, use, or expenditure of federal, state or local government
funds; or administratively or judicially determined to have committed fraud or
any other material violation of law involving federal, state or local government
funds.
7.Covenants.
7.1Financial Statements; Royalty Statements.
(a)During the Term, Bridgepoint shall cause the following financial statements
to be prepared in accordance with GAAP and delivered to Forbes within the
applicable time period set forth with respect thereto:
(i)    As soon as practicable following the end of each fiscal year (and in any
event not later than ninety (90) days after the end of such fiscal year), a
balance sheet of Ashford as of the end of such fiscal year, and the related
statements of income, cash flow and changes in equity for such fiscal year,
together with appropriate notes to such financial statements and supporting
schedules, including a supporting schedule detailing the Revenue for the fiscal
year, all of which, with the exception of the supporting schedule detailing the
Revenue for the fiscal year, shall be audited and certified by an independent
public accountant of national repute selected by Licensee, and setting forth in
comparative form the corresponding figures for the immediately preceding fiscal
year end. The supporting schedule detailing the Revenue for the fiscal year may
be unaudited, however, must be a part of the audited financial statements.
(ii)    As soon as practicable following the end of each fiscal quarter (and in
any event not later than thirty (30) days after the end of each such quarter),
an unaudited revenue statement of the Business School as of the end of such
fiscal quarter.
(b)As soon as practicable following the end of each License Year (and in any
event not later than ninety (90) days after the end of each such License Year),
Licensee shall deliver to Forbes a Royalty Statement for such License Year.



--------------------------------------------------------------------------------





7.2Records; Audit.
(a)During the term of this Agreement and for a period of no less than two (2)
years following the expiration or termination hereof (the “Retention Period”),
Licensee shall maintain and retain complete and accurate books, records,
documents and reports (exclusive of any records that would identify any student
or related student records) (the “Records”) of its financial operations and
condition, revenues, expenses and deductions, including with respect to Ashford
and the Business School, in sufficient detail for Forbes or its representative
to determine the amount of the Royalties due to Forbes hereunder in accordance
with GAAP or, in the case of Foreign Activities, International Financial
Reporting Standards (“IFRS”), consistently applied.
(b)At any time during the Retention Period, upon not less than five (5) business
days’ prior written notice and during normal business hours, Licensee shall
provide Forbes and its representatives with access (including electronic
access), at Forbes’ expense (subject to the last sentence of this paragraph), to
the Records. In the event any audit of the Records discloses unpaid amounts due
to Forbes hereunder with respect to an audit period, Licensee shall promptly pay
Forbes an amount equal to one hundred and two percent (102%) of such unpaid
amounts. In addition, if any such audit discloses unpaid amounts due to Forbes
hereunder equal to or greater than five percent (5%) of the aggregate Royalties
actually paid with respect to such period, then Licensee shall promptly
reimburse Forbes for all of its Expenses in connection with such audit.
7.3Intentionally Omitted.
7.4Notification of Certain Matters. Each Party shall give notice in writing to
the other Party promptly (and in any event within five (5) Business Days) of any
of the following: (a) the occurrence or failure to occur, or the impending,
alleged or threatened occurrence or failure to occur, of any event or
circumstance which occurrence or failure to occur would reasonably be expected
to result in (i) any representations or warranties in this Agreement to be
untrue or inaccurate in any material respect if such representations and
warranties were made as of the date of such occurrence or failure to occur, or
impending, alleged or threatened occurrence or failure to occur, (ii) any
covenants or agreements in this Agreement to fail to be complied with or (iii)
any Regulatory Event; or (b) the receipt of any notice or other communication
(including the commencement of any Action) alleging or implying that the consent
of any Person that has not been obtained is or may be required in connection
with the consummation of the Transactions or that such consummation would
otherwise constitute a Default.
7.5Licensee Deliveries. On the Effective Date, Licensee shall deliver to Forbes:
(a)certificates, dated as of the date hereof, of the Secretary or Assistant
Secretary of each of Bridgepoint and Ashford, (i) attesting to the incumbency of
each authorized person executing a Transaction Document on its behalf and
(ii) certifying a complete and accurate copy of the resolutions of the Board of
Bridgepoint or Ashford, as applicable, authorizing the execution, delivery and
performance of the Transaction Documents;



--------------------------------------------------------------------------------





(b)certificates of good standing of each of Bridgepoint and Ashford, issued as
of a date no more than ten (10) Business Days prior to the date hereof, by the
Secretary of State of Delaware and the Secretary of State of Iowa, respectively;
and
(c)duly executed counterparts to each other Transaction Document.
7.6Forbes Deliveries. On the Effective Date, Forbes shall deliver to Licensee:
(a)a certificate, dated as of the date hereof, of the Secretary or Assistant
Secretary of Forbes, (i) attesting to the incumbency of each authorized person
executing a Transaction Document on its behalf and (ii) certifying a complete
and accurate copy of the resolutions of the Board of Forbes authorizing the
execution, delivery and performance of the Transaction Documents;
(b)a certificate of good standing of Forbes, issued as of a date no more than
ten (10) Business Days prior to the date hereof, by the Secretary of State of
Delaware; and
(c)duly executed counterparts to each other Transaction Document.
7.7Advertising Services. During the Term, Forbes shall allow, and shall cause
its Affiliates to allow, Licensee to purchase available Advertising Services
[***] via direct sale by Forbes for the applicable media of Forbes or its
Affiliate, on terms and conditions applicable to advertisers in such media.
7.8Competition. During the Term, neither Party, nor any of its Affiliates or
Subsidiaries (including the Forbes Licensors) shall engage in Competition.
7.9Online Activities. Licensee may conduct delivery of services to its Business
School students via the Internet (“Online Activities”) only through (a)
Ashford’s official website (www.Ashford.edu), (b) related websites used in
conduct of the Licensed Activities that are reasonably approved by Forbes or (c)
any domain names selected or owned by the Forbes Licensors related to the
Licensed Marks (the “Authorized Domain Names”). For purposes of this Section
7.9, “Online Activities” shall expressly not include internet-based third-party
marketing activities authorized by Licensee related to the Business School. As
to domain names under subdivision (c), Forbes shall, throughout the Term,
provide Licensee with administrative control; provided, however, that such
Authorized Domain Names shall be used solely for the purpose of redirecting
visitors thereto to Ashford’s official website (www.Ashford.edu) or such other
website as may be agreed upon by the Parties. Any Online Activities must include
prominent links to the applicable terms of use and privacy policy, each of which
shall comply with all applicable Laws and be consistent with industry standards
adopted by reputable institutions of higher education. Forbes shall have the
right, but not the obligation, to review the terms of use and privacy policy and
to require that Licensee revise said statements to insure compliance with
applicable Laws and industry standards. Licensee shall comply with any such
terms of use and privacy policy.
7.10Foreign Activities. Without the prior written consent of Forbes, Licensee
shall not expand the Licensed Activity to include the active solicitation of
students outside of the




[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------



United States and its territories and possessions, other than recruitment of
military students who are or may be deployed outside the United States (“Foreign
Activities”). Within a reasonable period of time following its receipt of
written notice by Licensee seeking such consent and setting forth the additional
jurisdictions in which Licensee would like to conduct active solicitation of
students, Forbes (either itself or through the Forbes Licensors) shall perform a
trademark clearance analysis in accordance with its standard procedures, and
upon completion of such analysis, shall either provide Licensee with its
approval to conduct such activities or reject such expansion. Notwithstanding
the foregoing, Licensee may expand the conduct of the Foreign Activities into a
jurisdiction outside of the United States and its territories and possessions
unless Forbes or the applicable Forbes Licensor reasonably believes that such
use in such jurisdiction presents a non-trivial risk of subjecting Forbes or
such Forbes Licensor to an Action or otherwise impairing the Licensed Marks.
Licensee shall reimburse Forbes (or, at Forbes’ direction, the applicable Forbes
Licensor) for all Expenses associated with any trademark clearance analysis
conducted pursuant to this Section.
7.11Services, Resources and Operational Support. During the Term, Licensee shall
provide the Business School with all services, resources and operational support
reasonably necessary or advisable in connection with the operation of the
business of the Business School, including as reasonably necessary to meet the
Performance Targets and to maintain compliance with all applicable Laws.
7.12Program Establishment.
(a)Licensee shall change the name of the Business School to, and otherwise
rebrand the Business School as, the “Forbes School of Business at Ashford
University” on or about December 5, 2013.
(b)Licensee shall ensure that the Business School continues to operate in
accordance with industry standards for other first class brands of similarly
situated, for-profit institutions of higher education.
(c)Licensee shall conduct the Licensed Activity in compliance, and shall ensure
that the Business School complies, in all material respects with applicable
Educational Laws and shall maintain all material Educational Approvals.
8.Term and Termination.
8.1Term. Unless earlier terminated as provided in Section 8.2 below, the initial
term of this Agreement shall begin on the Effective Date and end on December 31,
2025 (the “Initial Term”). Licensee may elect to renew the Agreement for a
subsequent twelve (12)-year term ( a “Renewal Term” and, together with the
Initial Term, the “Term”) by providing Forbes with written notice of its intent
to renew at least sixty (60) days prior to the end of the Initial Term;
provided, that such election shall not be effective unless (a) the Performance
Targets applicable to the Initial Term have been met; and (b) Licensee is in
compliance with all material terms and conditions of this Agreement, including
all of its financial obligations hereunder.



--------------------------------------------------------------------------------





8.2Termination.
(a)For Cause. Forbes may terminate this Agreement immediately upon written
notice to Licensee upon the occurrence of a Licensee Termination Event. Licensee
may terminate this Agreement immediately upon notice to Forbes upon the
occurrence of a Forbes Termination Event.
(b)For Bankruptcy. This Agreement shall terminate immediately upon the
occurrence of a Bankruptcy Event with respect to Bridgepoint without further
action by either Party.
8.3Effect of Termination.
(a)Upon expiration or termination of this Agreement, all rights and obligations
of Forbes and Licensee shall terminate, except as provided in this Section 8.3.
(b)In the event of any expiration or termination of this Agreement, Licensee
shall have no further right to use the Licensed Marks in any way. Without
limiting the generality of the foregoing, Licensee may not use or display the
Licensed Marks for the purpose of making statements such as “Formerly Forbes
Business School” or to otherwise suggest any previous association with the
Licensed Marks or the Forbes Licensors. In the event of any such expiration or
termination of this Agreement, Licensee shall, without cost to Forbes, as
promptly as possible and no later than [***] ([***]) days following such
termination, change the name and branding of any Licensed Activity, so as to
eliminate any use of the applicable Licensed Marks, including any and all Marks
which include the word “Forbes,” or the phrase “FBS” (or any other Marks owned
or licensed by Forbes) or words or phrases confusingly similar thereto.
Additionally, Licensee shall, (i) as promptly as possible and no later than
[***] ([***]) days following such termination, cease use of, remove all and
dispose of all signage, brochures, pamphlets and all other materials or supplies
affected by such termination bearing, consisting of, depicting or making
reference to any aspect of the Licensed Marks, and (ii) no later than [***]
([***]) days following the date upon which this Agreement expires or is
terminated, return or destroy all Licensed Content and cease use of all Licensed
Content in any derivative works, in each case, in a manner reasonably directed
by Forbes and without cost to Forbes.
(c)Upon the expiration or earlier termination of this Agreement, all rights and
licenses granted hereunder shall immediately terminate, except that in all cases
the obligations of Licensee under the Surviving Sections shall survive such
expiration or termination, and no such expiration or termination shall relieve
any Party from any Liability arising hereunder prior thereto.
(d)If this Agreement expires or is terminated other than as a result of a
termination or election not to renew by Forbes under Section 8.2(a) or under
Section 8.2(b), Forbes shall not utilize or enter into a license agreement with
respect to the Licensed Mark, in the field of higher education or use any of the
Forbes Authorized Domain Names following any termination for a period that shall
run the shorter of (a) [***] ([***]) [***] or (b) [***].








[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------





(e)Within ninety (90) days following termination of this Agreement for any
reason, Forbes shall file a cancellation of any Licensed Mark including the
Ashford University name.
9.Indemnification.
9.1Bridgepoint and Ashford shall, jointly and severally, indemnify, defend and
hold harmless Forbes, the Forbes Licensors and their respective Affiliates,
employees, officers, directors, members and managers (the “Forbes Indemnitees”)
from and against any and all Damages, regardless of any investigation made or
knowledge acquired by the Forbes Indemnitees prior to the date hereof, arising
out of (a) a breach of any representation or warranty made by Bridgepoint or
Ashford herein or in any other Transaction Document or any inaccuracy in any
certificate delivered by Bridgepoint or Ashford pursuant hereto, (b) a breach of
any covenant or agreement of Bridgepoint or Ashford in this Agreement or the
other Transaction Documents, (c) the conduct of the Licensed Activity (except
with respect to Damages arising out of use of the Licensed Marks in accordance
with this Agreement), or (d) any failure by Bridgepoint or Ashford to comply
with any Law or any Liabilities, fines or other sanctions imposed by a
Governmental Authority related to Bridgepoint, Ashford or the Business School.
9.2Forbes shall indemnify, defend and hold harmless Licensee and its respective
Affiliates, employees, officers, directors, members and managers (the “Licensee
Indemnitees”) from and against any and all Damages, regardless of any
investigation made or knowledge acquired by the Licensee Indemnitees prior to
the date hereof, arising out of (a) a breach of any representation or warranty
made by Forbes herein or in any other Transaction Document or any inaccuracy in
any certificate delivered by Forbes pursuant hereto, (b) a breach of any
covenant or agreement of Forbes in this Agreement or the other Transaction
Documents, (c) any claim that Licensee’s authorized use of the Licensed Marks in
the United States in accordance with the terms of this Agreement infringes the
rights of a third party, or (d) any failure by Forbes to comply with any Law or
any Liabilities, fines or other sanctions imposed by a Governmental Authority
(in each case, other than Damages arising out of the failure to make or obtain
any required notification or application with, or approval from, any
Governmental Authority relating to Ashford or the Business School).
9.3In order for any Person entitled to indemnity under this Section 9 to validly
assert a claim for indemnification under this Section 9, such indemnitee shall
deliver written notice (a “Claim Notice”) to the indemnifying party specifying
(to the extent known) the facts constituting the basis for such claim. Such
indemnitee shall deliver to the indemnifying party, promptly following such
indemnitee’s receipt thereof, copies of all notices and documents (including
court papers) received by such indemnitee relating to any claim made by another
Person against such indemnitee for which such indemnitee seeks indemnification
from the indemnifying party hereunder (a “Third Party Claim”). Failure to
deliver a Claim Notice with respect to a Third Party Claim in a timely manner as
specified in the preceding sentence shall not be deemed a waiver of the right of
such indemnitee to indemnification in connection therewith except to the extent
the indemnifying party is actually and materially prejudiced as a result of such
failure, in which case the amount of indemnification to which such indemnitee is
entitled shall be reduced by the amount, if any, by which such indemnitee’s
Damages would have been lower had such Claim Notice been timely delivered. If
the indemnifying party does not notify



--------------------------------------------------------------------------------



such indemnitee in writing within thirty (30) days from its receipt of the Claim
Notice that the indemnifying party disputes such claim (an “Indemnity Dispute
Notice”), the indemnifying party shall be deemed to have agreed with and
accepted such claim.
9.4Each party shall cooperate in the other’s defense or prosecution of a Third
Party Claim, such cooperation to include the retention and (upon the other’s
written request) the provision of records and information that are reasonably
relevant thereto, and making such party’s Representatives available on a
mutually convenient basis to provide additional information and explanation of
any such materials. If the indemnifying party wishes to assume the defense of
the Third Party Claim, it shall do so by sending notice of the assumption to the
indemnitee. The indemnifying party’s assumption of the defense acknowledges its
obligation to indemnify. Promptly after sending the notice, the indemnifying
party shall choose and employ independent legal counsel of reputable standing.
An indemnitee is entitled to participate in the defense of a Third Party Claim,
at such indemnitee’s own expense. If the indemnifying party assumes the defense
of a Third Party Claim, it may not effect any compromise or settlement of the
Third Party Claim without the consent of the indemnitee. If the indemnifying
party does not elect to assume the defense of a Third Party Claim or the
indemnitee reasonably concludes there is a conflict of interest between it and
the indemnifying party, then the indemnitee shall have the right to control such
defense and the indemnifying party shall be liable for the Expenses of counsel
selected by the indemnitee to represent it.
10.Limitation of Warranty.
10.1 EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN, FORBES
HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS, AND ANY WARRANTIES
THAT MAY ARISE DUE TO COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE, WHETHER RELATED TO THE LICENSED MARKS, LICENSED CONTENT OR OTHERWISE.
10.2 EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN, LICENSEE
HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS, AND ANY WARRANTIES
THAT MAY ARISE DUE TO COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE, WHETHER RELATED TO LICENSEE, THE BUSINESS SCHOOL OR OTHERWISE.
11.Confidentiality; Publicity.
(a)Neither party nor any of its respective Affiliates shall use, for any purpose
other than as necessary to perform their obligations in accordance with the
Transactions, or disclose to any Person other than their Representatives any
Confidential Information of the other or any of its Affiliates without the prior
written consent of the other. Notwithstanding the



--------------------------------------------------------------------------------



foregoing, the disclosure of Confidential Information covered by this Section 11
shall be permitted to the extent required by Law; provided, however, that prior
to any such required disclosure, the party subject to the disclosure requirement
shall, to the extent permitted by Law, give the other reasonable advance notice
of any such disclosure and, to the extent permitted by Law, shall cooperate in
narrowing the scope of such required disclosure and protecting any such
disclosed Confidential Information.
(b)The parties shall cooperate to jointly develop all public communications
related to the Transactions. Neither party or its affiliates shall issue any
press release or other public announcement with respect to the Transactions
without the prior consultation and approval of the other party (such approval
not to be unreasonably withheld following the Effective Date), except as may be
required by applicable Law, in which case such party shall consult with the
other party regarding the contents of such disclosure to the extent practicable
before issuing such press release or other announcement.
(c)Forbes acknowledges and agrees that it is aware (and that its representatives
are aware or, upon receipt of any Confidential Information, shall be advised) of
the restrictions imposed by the United States federal securities laws and other
applicable foreign and domestic laws on a person possessing material non-public
information about a public company and that Forbes and its representatives shall
comply with such laws, including without limitation, prohibitions on purchasing
or selling securities of such public company or communicating non-public
information to any other person or entity under circumstances in which it is
reasonably foreseeable that such person or entity is likely to purchase or sell
such securities.
12.Miscellaneous.
12.1Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(i) when delivered personally, (ii) three (3) Business Days after being mailed
by certified or registered mail, return receipt requested and postage prepaid,
(iii) when received, if sent by overnight delivery service or international
courier or (iv) when sent, if sent by fax provided receipt is confirmed. A party
may change its address or fax number for the purposes hereof upon notice to the
other party. Such notices or other communications shall be sent to each party as
follows:




 
If to Licensee:
 
Bridgepoint Education, Inc.
 
 
 
13500 Evening Creek Drive North, Suite 600
 
 
 
San Diego, CA 92128
 
 
 
Attention: President and Chief Executive Officer
 
 
 
Fax:    (877) 230-9129
 
 
 
 
 
And to:
 
Ashford University, LLC
 
 
 
8620 Spectrum Center Blvd.
 
 
 
San Diego, CA 92123
 
 
 
Attention: President
 
 
 
Fax:    (858) 391-5724




--------------------------------------------------------------------------------



 
with a copy (which shall
 
 
 
and constitute notice) to:
 
Bridgepoint Education, Inc.
 
 
 
13500 Evening Creek Drive North, Suite 600
 
 
 
San Diego, CA 92128
 
 
 
Attention: General Counsel
 
 
 
Fax:    (877) 297-6923
 
 
 
 
 
with a copy (which shall
 
 
 
and constitute notice) to:
 
Sheppard, Mullin, Richter & Hampton LLP
 
 
 
650 Town Center Drive, Fourth Floor
 
 
 
Costa Mesa, CA 92626
 
 
 
Attention:    Brian M. Daucher, Esq.
 
 
 
Fax:    714-513-5130
 
 
 
 
 
If to Forbes:
 
Forbes Education Holdings LLC
 
 
 
Forbes Building
 
 
 
60 Fifth Avenue
 
 
 
New York, New York 10011
 
 
 
Attention: MariaRosa Cartolano, Esq.
 
 
 
Fax:    212-620-1890
 
 
 
 
 
with a copy (which shall
 
 
 
and constitute notice) to:
 
Morrison & Foerster LLP
 
 
 
1290 Avenue of the Americas
 
 
 
New York, New York 10104
 
 
 
Attention:    B. Jeffery Bell, Esq. and Vivian L. Hanson, Esq.
 
 
 
Fax:    212-468-7900



12.2Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without regard to
conflict-of-law provisions.
12.3Dispute Resolution.
(a)Arbitration. All disputes, controversies or claims arising out of or relating
to this Agreement, the breach, termination or validity thereof, the subject
matter of the Agreement, or any right or obligation created by the Agreement,
irrespective of the underlying legal theory or claims (“Disputes”) shall be
resolved exclusively according to the procedures set forth in this Section 12.3
through binding arbitration pursuant to the Commercial Arbitration Rules and the
Procedures for Complex Cases of the American Arbitration Association (“AAA”)
then in effect (the “Rules”):
(i)The arbitration demand shall be delivered to the AAA and respondents in
accordance with the Rules. A single, neutral arbitrator shall be selected by



--------------------------------------------------------------------------------



the joint agreement of the parties, but if they do not so agree within fifteen
(15) days of receipt by respondent(s) of a copy of the arbitration demand, AAA
Rule R-11 shall apply except that each party may not strike more than three (3)
arbitrators from any AAA proposed list (of at least 10 potential arbitrators).
Any arbitrator appointed by the AAA shall be a practicing attorney admitted for
at least fifteen (15) years, with significant experience as an arbitrator of
large, complex commercial cases or be a retired or former federal judge. In
addition, if practicable, any arbitrator appointed by the AAA shall have
experience with for-profit higher education and/or issues relating to trademark
licensing. The arbitrator shall have a conference with the parties within ten
(10) days of appointment and shall design and implement a schedule for the
prompt and fair adjudication of the Dispute. The hearing shall be held as soon
as possible but, if practicable, no later than ninety (90) days after the
appointment of the arbitrator. The arbitrator may extend any time limit
contained herein for good cause shown. The award of the arbitrator shall be made
in a written opinion.
(ii)This provision for arbitration shall be specifically enforceable by the
parties and the decision of the arbitrator in accordance herewith shall be
final, conclusive and binding on the parties and there shall be no right of
appeal therefrom, except in accordance with the provisions of the Federal
Arbitration Act, 9 U.S.C. § 1, et seq. The arbitrator shall be empowered to
(A) determine the scope of his jurisdiction and all questions relating to the
amenability of a Dispute to arbitration under this Agreement, whether or not
arbitration is the exclusive method of dispute resolution and the authority of
the arbitrator to make any award, and (B) award equitable relief of any nature,
including the types of remedies described elsewhere in this Section 12.3. Any
controversy concerning whether a Dispute is arbitrable shall be determined
solely by the arbitrator.
(iii)Judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction, and if the award of the arbitrator includes equitable
relief, the judgment may include an Order or injunction for such equitable
relief.
(iv)Each party’s Expenses of arbitration shall be borne entirely by that party;
provided, that the costs of the arbitrator shall be borne by the non-prevailing
party and, at the discretion of the arbitrator, all or a portion of the
prevailing party’s Expenses shall be reimbursed to it by the non-prevailing
party.
(v)The place of arbitration shall be New York County, New York. The language of
the arbitration shall be English.
(vi)All aspects of the arbitration proceeding, including the existence of the
arbitration, the award rendered by the arbitrator, all documents prepared for
purposes of the arbitration, and all documents produced in the arbitration by
either party shall be deemed by the parties, their counsel and experts and the
arbitrator(s) to be confidential information. The parties, their counsel and
experts and the arbitrator(s) shall not disclose, in whole or in part, to any
other person or entity any such confidential information, except to the extent
required by Law. In the event either party believes it is legally required to
disclose such confidential information to any other person or entity, the party
which believes it has such a legal obligation will promptly notify the other
party of all the circumstances surrounding that belief so that the other party
can seek appropriate protections to limit the disclosure of such confidential



--------------------------------------------------------------------------------



information and/or waive compliance with this paragraph in whole or in part. If
such protections are not obtained or the other party waives compliance with this
paragraph, in whole or in part, the party disclosing the confidential
information shall only disclose the information it believes it is legally
required to disclose and shall take reasonable steps to obtain an Order or other
reliable assurances that confidential treatment will be afforded to the
disclosed information.
(b)Court Proceedings. Notwithstanding any other provision of this Agreement,
neither party shall institute a proceeding in any court or administrative agency
to resolve a Dispute, except for a court proceeding to compel arbitration or
otherwise enforce this arbitration provision, or to obtain a court judgment upon
any arbitration award rendered hereunder. In any court proceeding authorized by
the preceding sentence, the parties agree to seek leave from the court to file
under seal any and all pleadings and papers to protect the confidential nature
of the arbitration.
(c)Relief Allowed. In the case of any Dispute covered under this Section 12.3,
the parties hereto agree that either party shall be entitled to seek equitable
relief, including relief such as declaratory judgment or judgments, an Order or
Orders for specific performance or one or more temporary or permanent
injunctions or restraining orders, and that no bond or other security shall be
required in connection with any such requests for relief. The parties agree that
in the event that a party seeks emergency relief, such party shall not seek such
relief in court, but shall seek such relief from the arbitrator or, prior to his
appointment, by means of the AAA Optional Rules for Emergency Measures of
Protection. The equitable remedies provided herein are cumulative and not
exclusive of any remedies provided by Law.
12.4Entire Agreement. This Agreement and the other Transaction Documents
(together with all appendices, schedules, exhibits, annexes and attachments
thereto) constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the parties with respect to the
subject matter hereof and thereof.
12.5Remedies. Except as set forth herein, the parties agree that the remedy at
Law for a breach of this Agreement would be inadequate. In addition to legal
remedies, each party shall be entitled to specifically enforce the terms hereof
and obtain injunctive relief or any other equitable remedies in the event of any
such breach or threatened breach by the other party.
12.6Amendments; Waivers. This Agreement may not be amended, modified or
otherwise altered in any manner, and the terms and conditions hereof may not be
waived, unless in writing signed by the parties hereto. Except as expressly
provided to the contrary, the rights and remedies provided herein shall be
cumulative and not exclusive of any other rights or remedies available to a
party and the waiver or failure by a party to exercise a right hereunder shall
not operate as a waiver of a breach nor shall it prevent such party from doing
so later with respect to such breach or any subsequent breach.
12.7Assignment. Forbes may assign this Agreement and its rights and interests
hereunder without the consent of Bridgepoint or Ashford. Neither Bridgepoint nor
Ashford may assign this Agreement or any of its rights, interests or obligations
hereunder, whether by operation of law or otherwise, without the prior written
consent of Forbes. A Change of Control



--------------------------------------------------------------------------------



of a party shall be deemed an assignment by such party; provided, however, that
a Change of Control of Bridgepoint (and a Change of Control of Ashford resulting
therefrom) shall not be considered an assignment by such party for purposes of
this Section 12.7 unless such Change of Control is such that either (a) the
Person acquiring control of Bridgepoint is a Forbes Competitor, (b) the
acquisition of control of Bridgepoint by such Person would reasonably be
expected to materially and adversely affect the reputation or value of the
Licensed Marks, as determined in consultation with a Mediator, or (c) the
acquisition of control of Bridgepoint by such Person would reasonably be
expected to materially impair the ability of Licensee to comply with its
financial obligations hereunder. Subject to the foregoing, this Agreement and
the rights and obligations set forth herein shall inure to the benefit of, and
be binding upon, the parties hereto, and each of their respective successors and
assigns.
12.8Severability. Any term or provision hereof that is held by a tribunal of
competent authority to be invalid or unenforceable shall not affect the validity
or enforceability of the remaining terms and provisions hereof and, within the
jurisdiction of such tribunal, the scope, duration or applicability of the
invalid or unenforceable term or provision shall be amended to delete the
necessary words or phrases, and to replace such term or provision with a term or
provision that is valid and enforceable, so as to come as close as possible to
achieving the economic, legal or other legitimate purposes of such unenforceable
term or provision.
12.9Third Party Beneficiaries. Except as contemplated by Section 9.1, this
Agreement shall not confer any legal or equitable rights or remedies upon any
Person other than the parties hereto and their permitted successors and assigns.
12.10Expenses. Except as otherwise provided in this Agreement, all Transaction
Expenses (whether or not the Transactions are consummated) shall be paid by the
party incurring such Transaction Expense.
12.11No Partnership or Joint Venture. Nothing contained in this Agreement or the
other Transaction Documents will be deemed or construed as creating a joint
venture or partnership between the parties. No party is by virtue of this
Agreement authorized as an agent, employee or legal representative of any other
party. No party will have the power to control the activities and operations of
any other, and the parties’ status is, and at all times will continue to be,
that of independent contractors with respect to each other. No party will have
any power or authority to bind or commit to any other. No party will hold itself
out as having any authority or relationship inconsistent with this Section
12.11.
12.12Further Assurances. Each party shall, without further consideration, take
such further action (including the execution and delivery of such further
documents and instruments) as the other party may reasonably request in order to
carry out the purposes of the Transactions.
12.13Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by fax and email).
Such delivery of counterparts shall be conclusive evidence of the intent to be
bound hereby and each such counterpart and copies produced therefrom shall have
the same effect as an original.
[Signature page follows.]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
 
LICENSEE
 
 
 
 
 
 
 
 
 
BRIDGEPOINT EDUCATION, INC.
 
 
 
 
 
 
 
 
 
By: /s/ Andrew S. Clark
 
 
 
 
    Name: Andrew S. Clark
 
 
 
 
    Title: President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
ASHFORD UNIVERSITY, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Dr. Richard Pattenaude
 
 
 
 
    Name: Dr. Richard Pattenaude
 
 
 
 
    Title: President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
FORBES
 
 
 
 
 
 
 
 
 
FORBES EDUCATION HOLDINGS LLC
 
 
 
 
 
 
 
 
 
By: /s/ Mike Perlis
 
 
 
 
    Name: Mike Perlis
 
 
 
 
    Title: Chief Executive Officer
 
 















 
 












[Signature Page to License Agreement]





--------------------------------------------------------------------------------



EXHIBIT A
DEFINITIONS
The capitalized terms set forth below shall have the respective meanings
assigned to them.


“10-K Date” has the meaning set forth in Section 6.1(d).
“AAA” has the meaning set forth in Section 12.3(a).
“Accrediting Body” means any entity or organization that is recognized as an
institutional accrediting body by the DOE that accredits Ashford University,
including HLC and WASC.
“Action” means any and all actions, complaints, demands, hearings, audits,
subpoenas, suits, arbitrations, mediations or proceedings, whether civil,
criminal, regulatory, administrative or investigative, including any of the
foregoing conducted by or pending before any Governmental Authority.
“Advertising Services” means the publication of advertisements meeting the
Content Requirements in Forbes digital and print media.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by or under common Control with such other Person.
“Agreement” has the meaning set forth in the Preamble.
“Annual Minimum Guaranteed Amount” means $2.5 million.
“Ashford” has the meaning set forth in the Preamble and, for the avoidance of
doubt, includes Ashford University.
“Authorized Domain Names” has the meaning set forth in Section 7.9.
“Bankruptcy Event” means, with respect to any Person, (i) such Person commencing
a voluntary case or other proceeding, or an involuntary case or other proceeding
being commenced against such Person and remaining undismissed and unstayed for a
period of sixty (60) days, in either case seeking liquidation, reorganization or
other relief with respect to such Person or its debts under any applicable
bankruptcy, reorganization, composition, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver or
liquidator, custodian or other similar official of such Person or any
substantial part of its property, (ii) such Person consenting to any such relief
set forth in clause (i) of this paragraph or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, (iii) such Person admitting in writing its inability to
pay its debts generally as they become due or generally failing to pay such
debts as they become due or (iv) such Person making or consenting to any
assignment of any material portion of its assets for the benefit of creditors.



--------------------------------------------------------------------------------





“Board” means, with respect to an entity, the board of directors, board of
managers or corresponding governing body of such entity, including, if duly
acting in such capacity, the general partner, managing member or equity holders.
“Bridgepoint” has the meaning set forth in the Preamble.
“Business Courses” means any courses or classes offered by Licensee other than
through the Business School using resources or personnel of the Business School.
“Business School” has the meaning set forth in the Recitals.
“Business Day” means a day other than a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by Law
to close.
“Certificate Program” means an educational program that leads to a certificate.
“Change of Control” means, with respect to a Person, the occurrence, directly or
indirectly, in one or more related transactions, of any of the following: (i)
any consolidation, merger, share exchange or similar transaction involving such
Person unless (x) the capital stock or other equity of such Person is not
converted, reclassified, exchanged or cancelled in such transaction and (y) the
holders of such Person’s capital stock or other equity immediately prior to such
transaction hold more than fifty percent (50%) of the outstanding voting power
of the surviving entity (or, if applicable, the ultimate parent Person that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities of the surviving entity) immediately after such
transaction; (ii) any sale, transfer, lease, exchange or other disposition of
all, or substantially all, of the consolidated assets of such Person; (iii) the
acquisition by any Person or group (other than another Person or group who, on
the date hereof, was the beneficial owner of thirty-five percent (35%) or more
of the outstanding voting power of such Person) of beneficial ownership of
thirty-five percent (35%) or more of the outstanding voting power with respect
to such Person, or the acquisition by any Person or group who, on the date
hereof, was the beneficial owner of thirty-five percent (35%) or more of the
outstanding voting power of such Person of beneficial ownership of any
additional voting power with respect to such Person (excluding, in each case,
acquisitions resulting from actions taken solely by such Person which reduce the
number of voting securities of such Person outstanding); or (iv) any
reorganization, reclassification, recapitalization, liquidation, dissolution or
similar transaction with respect to such Person. Notwithstanding the foregoing,
neither of the following events shall be considered a Change of Control: (a) any
action or series of actions that reduces the beneficial ownership of Warburg
Pincus, LLC in Bridgepoint Education, Inc. securities that results in a single
Person controlling more than fifty percent (50%) of the voting or economic
control of Bridgepoint, unless (A) the Person acquiring such control of
Bridgepoint is a Forbes Competitor, (B) the acquisition of such control of
Bridgepoint by such Person would reasonably be expected to materially and
adversely affect the reputation or value of the Licensed Marks, as determined in
consultation with a Mediator, or (C) the acquisition of such control of
Bridgepoint by such Person would reasonably be expected to materially impair the
ability of Licensee to comply with its financial obligations hereunder; and (b)
the conversion of Ashford University, LLC, from an Iowa limited liability
company to a California limited liability company, in connection with Ashford’s
transition to WASC accreditation.



--------------------------------------------------------------------------------





“Claim Notice” has the meaning set forth in Section 9.3.
“Competition” means, with respect to a Person, such Person directly or
indirectly, whether on such Person’s own behalf or on behalf of any other Person
(i) participating, sponsoring, organizing, encouraging, investing in or being
employed or engaged by any Person or activity related to higher education that
is competitive with the Business School (except to the extent offered by any
Bridgepoint Affiliate, whether now existing or hereafter acquired by
Bridgepoint, including University of the Rockies or Denver Learning Institute),
(ii) establishing any school, department, program, unit or subdivision relating
to higher education in conjunction with another Person or soliciting another
Person for the purpose of establishing such school, department, program, unit or
subdivision and (iii) causing or permitting any opportunity within the scope of
the Business School as of the Effective Date to be usurped, in each case except
for, with respect to Forbes and its Affiliates, such activities as may relate to
business education that have been historically conducted by them, and natural
extensions or developments thereof.
“Conduct Default” means the discontinuance of all or a significant portion of
the Business School other than by force majeure.
“Confidential Information” means any information or material disclosed by one
party or its Representatives (the “Discloser”) to the other party or its
Representatives (the “Recipient”) or obtained by Recipient through inspection or
observation of Discloser’s property or facilities (before or after the signing
of this Agreement, and whether in writing, or in oral, graphic, electronic or
any other form) in connection with the Transactions that is marked or described
as, identified in writing as, or provided under circumstances reasonably
indicating it is, confidential or proprietary; provided, that Confidential
Information shall not include any information that (i) becomes publicly known
through no fault of the Recipient (or its Representatives), (ii) is lawfully
obtained from a third party that is not bound by a contractual, legal or other
confidentiality obligation to the Discloser or (iii) is independently developed
by the Recipient without reference to the Confidential Information.
“Content Requirements” means the applicable requirements set forth in Section 2
and Section 3.
“Contract” of a Person means all agreements, contracts, instruments,
obligations, offers, commitments, leases, licenses, purchase orders, security
arrangements and any other understandings to which such Person is a party or by
which such Person or any of such Person’s properties or assets may be bound or
affected, in each case as amended, supplemented, waived or otherwise modified.
“Control” means, with respect to a Person, the possession, directly or
indirectly, of (i) the power to direct or cause the direction of the management
and policies of such Person, including through the election of more than half of
such Person’s Board or (ii) more than fifty percent (50%) of the aggregate
voting power with respect to such Person, in each case whether through the
ownership of securities, by Contract or otherwise.


“Damages” means any losses, Liabilities, damages, deficiencies, fines, fees,
Orders, penalties, charges, Taxes, assessments, payments (including amounts paid
in settlement), costs



--------------------------------------------------------------------------------



and expenses (including costs of investigation, preparation and defense and
reasonable attorneys’ fees and disbursements), whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, together
with interest with respect to any of the foregoing. For avoidance of doubt,
Damages shall be determined hereunder on the basis of putting the party
suffering such Damages in the same economic position as if the representation,
warranty, covenant or other agreement whose breach gives rise thereto had not
been so breached.
“Default” means the occurrence or existence of any circumstance which, with the
passage of time, the giving of notice or both, would constitute or give rise to:
(i) a breach, default or violation, (ii) the creation of any Lien or the
acceleration of any Liability, (iii) a requirement to obtain the consent of any
Person or (iv) any put, call, repurchase, redemption, repayment, adjustment,
amendment, cancellation or termination right.
“Degree Program” means an educational program that leads to an Associate’s
degree, Bachelor’s degree, Master’s degree or Doctorate degree.
“Discloser” has the meaning set forth in the definition of Confidential
Information.
“Disputes” has the meaning set forth in Section 12.3(a).
“DOE” means the U.S. Department of Education.
“Educational Agency” means the DOE, an Accrediting Body or a state licensing
agency.
“Educational Approval” means any Permit issued by an Educational Agency and
necessary and material to Ashford’s operation of the Business School both on
campus and via distance education, and Ashford’s eligibility to participate in
Title IV Programs.     


“Education Law” means any law issued or administered by any Educational Agency,
including any binding standard or requirement of an Accrediting Body.    
“Effective Date” has the meaning set forth in the Preamble.
“Expenses” means, with respect to a Person, all reasonable costs and expenses
incurred by or on behalf of such Person in connection with the transactions
contemplated hereby (including filing and maintenance fees, employee
compensation, fees and disbursements of counsel and other charges in connection
with obtaining and maintaining accreditation and compliance with Law and the
assertion of and defense against any claims arising in connection with the
Transactions).
“Forbes” has the meaning set forth in the Preamble.
“Forbes Competitor” means a Person that, directly or indirectly, or through an
Affiliate or Subsidiary of such Person, competes with Forbes or of any of its
Affiliates in the business media and business publishing industry.


“Forbes Indemnitees” has the meaning set forth in Section 9.1.



--------------------------------------------------------------------------------





“Forbes Termination Event” means (i) a material breach by Forbes of this
Agreement, which breach is not cured within thirty (30) days of receipt of
notice from Licensee to Forbes, (ii) a Reputation Event, or (iii) a Bankruptcy
Event with respect to Forbes.
“Forbes Licensors” means Forbes’ direct or indirect licensor(s).
“FORBES Marks” means all Marks that include the word “Forbes” that are owned or
controlled by Forbes Licensors.


“Foreign Activities” has the meaning set forth in Section 7.10.
“GAAP” means the United States generally accepted accounting principles
consistently applied.
“Governmental Authority” means any domestic or foreign nation or government, any
state, province, municipality or other political subdivision, branch or
department thereof, any court, tribunal, arbitrator, agency or other regulatory,
administrative or judicial agency, commission or any other Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
relating to government, including any Educational Agency.
“HLC” means the Higher Learning Commission of the North Central Association of
Colleges and Schools.
“IFRS” has the meaning set forth in Section 7.2(a)(i).
“Indebtedness” with respect to a Person means, without duplication, (i) all
obligations for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations under
conditional sale, repurchase or other title retention agreements, (iv) all
obligations in respect of the deferred purchase price of property or services,
(v) all Indebtedness of others guaranteed by such Person, (vi) all capital lease
obligations (in accordance with GAAP) and (vii) all obligations, contingent or
otherwise, as an account party in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar instruments.
“Indemnity Dispute Notice” has the meaning set forth in Section 9.3.
“Initial Term” has the meaning set forth in Section 8.1.
“Intellectual Property” means the following items of intangible property:
(a) patents, whether in the form of utility patents or design patents and all
pending applications for such patents; (b) trademarks, trade names, service
marks, designs, logos, trade dress and trade styles, whether or not registered,
and all pending applications for registration of the same; (c) copyrights,
whether or not registered, and all pending applications for registration of the
same; (d) inventions, research records, trade secrets, confidential information,
product designs, engineering specifications and drawings, technical information,
formulae, customer lists, supplier lists and market analyses; (e) Internet
domain names and addresses, general use email addresses and other source
identifiers; and (f) computer programs, including computer programs embodied in
semiconductor chips or otherwise embodied, and related flow-charts, programmer
notes, updates and data, whether in object or source code form.



--------------------------------------------------------------------------------





“Knowledge” means, with respect to a Person, the knowledge that would be
reasonably expected to be obtained after due inquiry of any Board member or
senior executive of such Person responsible for the matter in question.
“Law” means any constitution, treaty, statute, law (including principles of
common law), code, rule, regulation, ordinance, Order or agreement with or by
any Governmental Authority, including any Education Law.
“Liability” means any Indebtedness, commitment, obligation or liability whether
or not known, asserted, accrued, contingent or otherwise, including those
arising under any Laws, Actions or Contracts, or any Damages or equitable relief
which may be imposed in connection with the foregoing.
“License Year” means any calendar year during the Term of this Agreement, except
that the first License Year shall run from January 2, 2014 through December 31,
2014.
  
“Licensed Activity” means (i) Ashford’s offering through the Business School of
online and in-person courses, including as part of a Degree Program or
Certificate Program in the fields of accountancy, economics, finance,
management, marketing and any other business-related field solely to students
enrolled in a program culminating in the award of an associate, bachelor’s or
master’s degree or a certificate or enrolled in a course that leads to academic
credit, continuing education credit or similar credit, and (ii) such other
activities as may be reasonably necessary in connection with offering such
courses or that are ancillary thereto, including promotional activities
(including paid search and social media (such as Twitter/Facebook)), research
activities, school store merchandising activities of a scope that is customary
for a high-caliber educational institution, and such other activities as may be
mutually agreed to by the parties from time to time.
“Licensed Content” means (i) text from the U.S. edition of the print magazine
titled “Forbes,” “Forbes Life” and other Forbes publications that may be
mutually agreed to from time to time (“Print Content”), (ii) text and other
content, including video, from the website forbes.com (“Online Content”), and
(iii) other content in the sole discretion of Forbes, including video content or
digital content located in its archives and databases. No content shall be
deemed Licensed Content until Licensee has been notified by Forbes pursuant to
Section 4.4 that the content is available for use by Licensee.
“Licensed Marks” means the trademarks, service marks, trade dress, trade names,
domain names, logos and designs set forth in Exhibit B or other marks that
Forbes designates in writing by adding such marks to a revised Exhibit B and
delivering such revised Exhibit B to Licensee.
“Licensee” has the meaning set forth in the Preamble.
“Licensee Indemnitees” has the meaning set forth in Section 9.2.
“Licensee-Requested Filings” has the meaning set forth in Section 2.4(a).



--------------------------------------------------------------------------------



“Licensee Termination Event” means any (i) material breach by Licensee of this
Agreement, which breach is not cured within thirty (30) days of receipt (or such
other time as provided in the Agreement) of notice from Forbes, (ii) a
Reputation Event, (iii) a Conduct Default or (iv) a Regulatory Event.
“Lien” means any (i) mortgage, pledge, lien, attachment, charge, hypothecation,
right of set-off or counterclaim, security interest or other encumbrance,
security agreement or trust securing any obligation of any Person, (ii) option,
right of use, first offer or first refusal, (iii) easement, servitude,
restrictive covenant, encroachment, (iv) subordination agreement or arrangement
or (v) agreements to create or effect any of the foregoing.
“Marks” has the meaning set forth in Section 2.3(b).
“Material Adverse Effect” means, when used in connection with any Person, any
event, circumstance, change or effect that, with or without the receipt of
notice or the passage of time, is or is reasonably likely to be materially
adverse to the business, condition (financial or other), assets, liabilities or
results of operations of such Person.
“Mediator” means, an independent and reputable third party selected by the
mutual consent of the Parties (not to be unreasonably withheld or delayed),
knowledgeable and experienced in trademark-related matters, who will facilitate
a confidential review of the facts and circumstances and assist the parties with
reaching a resolution.
“Online Content” has the meaning set forth in the definition of Licensed
Content.


“Ordinary Course” means the ordinary course of the activities of Licensee
consistent with the past practices thereof.
“Order” means any order, writ, injunction, award, judgment, decision, directive,
decree, ruling or assessment of any Governmental Authority.
“Organizational Documents” means, with respect to an entity, such entity’s
certificate or articles of organization, formation, incorporation or
association, bylaws, regulations of the Board and operating agreement (including
limited liability company, partnership and shareholder agreements), in each case
as modified and in effect from time to time.
“Other Required Filings” has the meaning set forth in Section 2.4(a).
“Performance Targets” means with respect to the Initial Term, Forbes having
received an aggregate amount of Royalties (giving effect to payments of the
Minimum Guaranteed Amounts) of at least $[***] during the Initial Term.
“Permits” means all permits, certificates, licenses, approvals, governmental
franchises, accreditations and other authorizations under applicable Law.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, unlimited liability
company, trust, unincorporated organization, nonprofit entity, Governmental
Authority or any other legal entity.


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------



“Print Content” has the meaning set forth in the definition of Licensed Content.
“Recipient” has the meaning set forth in the definition of Confidential
Information.
“Records” has the meaning set forth in Section 7.2(a)(i).
“Regulatory Event” means (i) the termination or loss of Ashford’s eligibility to
receive Title IV Funds or participate in Title IV Programs by the DOE, (ii)
Ashford is no longer accredited by a regional or national accreditor of higher
education institutions, or (iii) a regulatory development with respect to
Bridgepoint, Ashford or the Business School that would reasonably be expected to
prevent the continued conduct of the Licensed Activity.
“Renewal Term” has the meaning set forth in Section 8.1.
“Representatives” means, with respect to a Person, such Person’s officers,
directors, managers, employees, agents, direct and indirect equity holders,
accountants, counsel, advisors, financing sources and other representatives.
“Reputation Event” means any changes, circumstances or events that materially
and adversely reflect on the reputation or value of the Licensed Marks, as
determined in consultation with a Mediator.
“Required Approvals” means any consent, approval, order, notice, authorization
or other filing required to be made with or obtained from any Educational Agency
in connection with the execution, delivery and performance of the Transaction
Documents and the consummation of the Transactions.
“Required Disclosure” means any event required to be reported in public filings
by Licensee pursuant to either the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.
 
“Retention Period” has the meaning set forth in Section 7.2(a).


“Revenue” means the revenue recognized by Licensee in accordance with U.S. GAAP
during a given time period that is derived from students of Ashford’s Business
School who are enrolled in a program in the fields of accountancy, economics,
finance, management, marketing and any other business-related field, both online
and in-person, culminating in the award of an associate, bachelor’s, master’s,
or doctoral degree or a certificate. For avoidance of doubt, U.S. GAAP revenue
from students enrolled in a business program who take classes outside the
business school (e.g. general education credits) will be deemed part of Revenue
and U.S. GAAP revenue from students enrolled in non- business program who take
classes inside the business school will be deemed not part of Revenue.
Notwithstanding the foregoing, Revenue also includes any income, fees or sales
generated through the association of the Forbes brand with an activity of
Licensee, including sale of merchandise, services, non-degree continuing
education studies, event sponsorships, attendee fees and other such activities,
even if such income, fees or sales are not derived from students enrolled in
degree or certificate-granting programs of the Business School; provided,
however, if the amount of such income, fees and sales generated through the
association of the Forbes brand with the activities of Licensee that are not
derived



--------------------------------------------------------------------------------



from students enrolled in degree or certificate-granting programs of the
Business School is less than $[***] in a given License Year, such income, fees
and sales shall not be included in Revenue.


“Royalties” means, with respect to a License Year, the sum of (i) the product of
(A) the Revenue for such License Year times (B) the applicable Royalty
Percentage for such License Year.
“Royalty Percentage” means: (a) with respect to the first four (4) License Years
of the Initial Term, [***] percent ([***]%); (b) with respect to the next four
(4) License Years of the Initial Term, [***] percent ([***]%); and (c) with
respect to the final four (4) License Years of the Initial Term and all License
Years thereafter, [***] percent ([***]%).
“Royalty Payment” has the meaning set forth in Section 5.1(b)(iii).
“Royalty Statement” means, with respect to a License Year, a written statement,
certified by an officer of Licensee, setting forth a detailed computation of the
Royalty Payment for such License Year, including (i) a statement of the Revenue
for such License Year and (ii) the applicable Royalty Percentage used to compute
the Royalties.


“Rules” has the meaning set forth in Section 12.3(a).
“Schedules” means the Disclosure Schedules to this Agreement, in the form agreed
to and delivered by the parties at least three (3) Business Days prior to the
date hereof.
“Signing Payment” means $15 million.
“Specified Action” has the meaning set forth in Section 6.1(f).
“Subsidiary” means, with respect to a Person, any other Person Controlled by
such Person.


“Surviving Sections” means Sections 2.2, 2.3, 2.4(c), 3.7, 4.2, 4.3, 4.5(c),
5.1, 5.2, 7.2, , 8.2, 8.3, 9, 10, 11 (for three (3) years following the end of
the Term) and 12, and any other provision that, by its terms, contemplates
survival past the termination or expiration of this Agreement.
“Tax” means (i) all domestic or foreign federal, state, local, provincial,
territorial or municipal taxes, charges, fees, imposts, levies or other
assessments, including all net income, alternative minimum, gross receipts,
wind-fall profits, production, capital, paid-up capital, sales, goods and
services, use, ad valorem, value-added, transfer, transaction, franchise,
profits, inventory, capital stock, license, greenmail, withholding (including
Liability as a withholding agent), payroll, employment insurance, social
security, unemployment, worker’s compensation, welfare, excise, severance,
stamp, occupation, premium, escheat, environmental, property and estimated
taxes, customs duties, other taxes, fees, levies, tariffs, assessments and
charges of any kind whatsoever; and all interest, penalties, fines, additions to
tax or other additional amounts imposed by any taxing authority with respect
thereto, whether disputed or not, and (ii) any amount described in clause (i)
for which a Person is liable (A) as a transferee or successor, (B)






[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------



under Treas. Reg. § 1.1502-6, any comparable provision of Law or otherwise
through operation of Law or (C) as a result of any tax sharing, tax indemnity or
tax allocation agreement, or any other express or implied agreement to indemnify
any other Person, or by contract or otherwise.  
“Term” has the meaning set forth in Section 8.1.
“Territory” means worldwide to the extent that Forbes has the right to grant the
licenses set forth herein with respect to the Licensed Marks or Licensed
Content, as applicable, and subject to Section 7.10.
“Third Party Claim” has the meaning set forth in Section 9.3.
“Title IV Funds” means funds disbursed or received under the Title IV Programs.
“Title IV Programs” means the programs of student financial assistance
authorized by Title IV of the Higher Education Act of 1965, as amended.
“Transaction Documents” means this Agreement and all other documents
contemplated hereby, together with all schedules, exhibits, annexes and
appendices thereto.
“Transaction Expenses” means all third party fees and other Expenses incurred in
connection with the evaluation, authorization, preparation, negotiation,
execution and performance of the Transaction Documents, including making all
filings and notifications and obtaining all consents in connection therewith and
the fees and disbursements of investment bankers, financing sources,
accountants, legal counsel, experts and other consultants and advisors.
“Transactions” means the transactions contemplated by the Transaction Documents.
“WASC” means the Accrediting Commission for Senior Colleges and Universities of
the Western Association of Schools and Colleges



--------------------------------------------------------------------------------



EXHIBIT B
LICENSED MARKS


FORBES BUSINESS SCHOOL (U.S. Application Serial No. 85/511699)


FORBES SCHOOL OF BUSINESS


FORBES SCHOOL OF BUSINESS AT ASHFORD UNIVERSITY

















































--------------------------------------------------------------------------------



EXHIBIT C
LICENSEE-REQUESTED FILINGS AND OTHER REQUIRED FILINGS


A. Licensee-Requested Filings:


None


B. Other Required Filings:


None





--------------------------------------------------------------------------------



EXHIBIT D
DOMAIN NAMES


forbesbusinesseducation.biz
forbesbusinesseducation.com
forbesbusinesseducation.net
forbesbusinessschool.biz
forbesbusinessschool.com
forbescollegeofbusiness.com
forbescontinuingeducation.com
forbeseducation.biz
forbeseducation.com
forbeseducation.net
forbesexecutiveeducation.com
forbesmba.com
forbesuniversity.com
forbesschool.net
forbesschool.biz
forbesmba.net
forbescertificate.com
forbescertificate.net
forbesms.com
forbesms.net
forbesschoolofbusiness.biz
forbesschoolofbusiness.com
forbesschool.com*
forbesbusinessschool.co.uk*
forbesbusinessschool.eu*
forbesbusinessschool.net*
forbesbusinessschool.org*
forbesbusinessschool.org.uk*
forbeseducation.org*
* These URLs are in process of being registered by Forbes.



--------------------------------------------------------------------------------



EXHIBIT E
APPROVED LOGOS AND BANNERS
[See attached]














    










 



--------------------------------------------------------------------------------



EXHIBIT F
REQUIRED APPROVALS


None.



